Case 2:19-cr-20726-PDB-RSW ECF No. 70, PageID.479 Filed 06/03/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                                              NO. 19-CR-20726
        vs.
                                              HON. PAUL D. BORMAN
D-3     GARY JONES,

     Defendant.
________________________________/


        GOVERNMENT=S MOTION FOR DOWNWARD DEPARTURE
     PURSUANT TO SECTION 5K1.1 OF THE SENTENCING GUIDELINES

        The United States respectfully moves pursuant to Section 5K1.1 of the

Sentencing Guidelines to sentence the defendant, Gary Jones, below the guideline

range due to his substantial assistance. In support of this motion, the government

states as follows:

I.      Background of Jones’ Cooperation

        In December 2019, before being charged, counsel for Jones contacted the

prosecution team. He conveyed that Jones was willing to provide information to

and cooperate with the prosecution team concerning the ongoing UAW corruption

investigation.

        Beginning in January 2020, Jones met with prosecutors and federal agents for

a series of debriefings.    During these meetings, Jones was open, truthful, and
Case 2:19-cr-20726-PDB-RSW ECF No. 70, PageID.480 Filed 06/03/21 Page 2 of 5




candid about his own criminal activity and the criminal activity of other UAW

officials. The government believes that Jones has been truthful and complete in the

information he has provided.

II.   Results of Jones’ Cooperation

      Jones’ cooperation and the information he provided during the debriefings

were subsequently disclosed to the attorneys for former UAW President Dennis

Williams. Ultimately, as this Court is aware, Williams pleaded guilty to conspiring

to embezzle UAW funds.          The government believes that Jones’ cooperation

contributed to Williams’ decision to plead guilty and the government’s ability to

secure his conviction. Even after Williams’ guilty plea, the government repeatedly

consulted with Jones and his counsel to gather additional information that was

relevant to and helpful for the sentencing of Williams.        Ultimately, the Court

sentenced Williams to 21 months in prison, a $10,000 fine, forfeiture, and restitution.

Although Williams sought to evade responsibility for his role in the criminal activity,

partly by pointing the finger at Jones, Jones’ cooperation helped ensure that

Williams was convicted and received an appropriate sentence.

      Jones’ cooperation also aided the government in its effort to secure federal

oversight of the UAW. In December 2020, the United States filed a civil lawsuit

against the UAW pursuant to the Anti-Fraud Injunction Act, 18 U.S.C § 1345. As

                                          2
Case 2:19-cr-20726-PDB-RSW ECF No. 70, PageID.481 Filed 06/03/21 Page 3 of 5




a result of the lawsuit, the Court entered a Consent Order and appointed an

Independent Monitor to provide oversight of the UAW for six years. As part of the

Consent Decree, the Monitor will conduct a referendum of UAW members as to

whether to change the union’s election system to a “one member, one vote,” direct

election method. In addition, the Consent Decree requires the UAW to pay $1.5

million to resolve tax issues with the IRS and recognizes the UAW’s obligation to

reimburse millions of dollars to the Ford and FCA US training centers based on

improper chargebacks of UAW salaries. Jones’ cooperation and debriefings in this

prosecution assisted the government in preparing its complaint in the civil lawsuit,

negotiating with the UAW over the terms of the Consent Decree, and ultimately in

securing this settlement.

       The government has not yet completed its criminal investigation of all targets

of the UAW corruption investigation. Jones has provided information concerning

these additional targets and is willing to testify if necessary. In addition, Jones has

offered to meet with the Monitor and his staff in order to assist with the Monitor’s

mandate. It is possible that the government will seek to recognize these parts of

Jones’ cooperation, which are not yet complete, in the future.

III.   Sentencing Recommendation Based on Cooperation

       As set forth above, Jones’ cooperation was of significant assistance to the

                                          3
Case 2:19-cr-20726-PDB-RSW ECF No. 70, PageID.482 Filed 06/03/21 Page 4 of 5




government’s investigation and its prosecution of Williams, as well as in achieving

the Consent Decree in the case against the UAW. Pursuant to the Cooperation

Agreement, the Rule 11 Agreement, and Section 5K1.1, the government requests a

downward departure to a sentence of 28 months from the guideline range of 46 to

57 months based on Jones’ substantial assistance in the investigation and prosecution

of other individuals and entities.

                                             SAIMA S. MOHSIN
                                             Acting United States Attorney

                                             s/David A. Gardey
                                             DAVID A. GARDEY
                                             STEVEN P. CARES
                                             Assistant United States Attorneys
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             (313) 226-9100
                                             David.Gardey@usdoj.gov
                                             Steven.Cares@usdoj.gov

Dated: June 3, 2021




                                         4
Case 2:19-cr-20726-PDB-RSW ECF No. 70, PageID.483 Filed 06/03/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send

notification of such filing to the following:


                    Counsel of Record for Gary Jones


                                                s/David A. Gardey
                                                DAVID A. GARDEY
                                                Assistant United States Attorney

Dated: June 3, 2021




                                           5
